Title: To John Adams from Timothy Pickering, 6 November 1799
From: Pickering, Timothy
To: Adams, John



Sir,
Philaa. Novr. 6. 1799.

I received your letter of last evening; & have written to Mr. King on the subject of a Danish Consul—The letter to go by the British packet, which will not sail till next Saturday.
To-day I received a letter from Mr. Winchester, acknowledging the receipt of your commission, constituting him Judge of the Maryland District. He concludes—“Be pleased, sir, to communicate to the President my acceptance of the appointment and the high sense I entertain of the honor conferred by it.”
I have the honor to be / with great respect / sir your obt. servt.

Timothy Pickering
P.S. Permit me to inclose for your amusement, a scrap of Duke Liancourt’s travels in America, as a specimen of the correctness & excellency of his work: Have the goodness to return it.

